           Case 1:19-cv-05150-JMF Document 1 Filed 05/31/19 Page 1 of 42



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------------------------------X    Docket No.:

ALISON MIDSTOKKE,

                                            Plaintiff,
                                                                      COMPLAINT
                          -against-

DELOITTE & TOUCHE, LLP., JESSE M.                                  PLAINTIFF DEMANDS
MOTHERSHED, In His Individual and Official                           A TRIAL BY JURY
Capacities and ALEXIS FOX, In Her Individual
And Official Capacities,

                                             Defendants.
---------------------------------------------------------------X

        PLANTIFF, ALISON MIDSTOKKE, by her attorneys, PHILLIPS & ASSOCIATES,

ATTORNEYS AT LAW, PLLC, hereby complains of the Defendant(s), upon information and

belief, as follows:

                                         NATURE OF THE CASE

1.      PLAINTIFF brings this action alleging that DEFENDANTS violated the Americans with

        Disabilities Act of 1990, 42 U.S.C. § 12101, et seq. (“ADA”); the New York State Human

        Rights Law, New York State Executive Law § 296, et seq. (“NYSHRL”); and the New

        York City Human Rights Law, New York City Administrative Code § 8-502(a), et seq.

        (“NYCHRL”). PLAINTIFF seeks damages to redress the injuries PLAINTIFF suffered as

        a result of being discriminated and retaliated against on the basis of her disability and/or

        perceived disability, as well as her gender/sex. PLAINTIFF also asserts that she was

        retaliated against and terminated by DELOITTE & TOUCHE due to her disability, for

        requesting a reasonable accommodation and for opposing discriminatory practices.

2.      At all times relevant to the Complaint, PLAINTIFF ALISON MIDSTOKKE was employed

        at/with DELOITTE & TOUCHE as a Senior Business Center Assistant.


                                                         1
       Case 1:19-cv-05150-JMF Document 1 Filed 05/31/19 Page 2 of 42



3.   PLAINTIFF suffers from a disability known as Treacher Collins Syndrome (“TCS”). As a

     result of this disability, PLAINTIFF has a hearing impairment that requires her to use a

     hearing aid. Indeed, as a result of her disability, PLAINTIFF wears a cochlear implant on

     her right ear, which is a bone-anchored hearing aid.

4.   During the course of her employment at DELOITTE, PLAINTIFF was harassed, insulted,

     verbally abused, dismissed and unwelcomed due to her disability by her manager

     DEFENDANT JESSE MOTHERSHED.

5.   PLAINTIFF’S coworkers and teammates began to subject PLAINTIFF to the same type of

     hostile work environment because they did not want to accommodate PLAINTIFF and/or

     were clearly annoyed by PLAINTIFF and her disabilities.

6.   PLAINTIFF repeatedly reported her concerns to DEFENDANT MOTHERSHED, who

     took no action to resolve the hostile work environment, while actively adding to and

     facilitating the hostility against PLAINTIFF. Indeed, DEFENDANT MOTHERSHED

     explicitly told PLAINTIFF that “this is not going to work” when the batteries in her

     hearing aid died. DEFENDANT MOTHERSHED also specifically said, “we do not have

     to accommodate you” when PLAINTIFF advised him of her rights under the ADA. On

     multiple occasions, PLAINTIFF was yelled at and told that she “needs to listen” by

     DEFENDANT MOTHERSHED and her coworkers.

7.   PLAINTIFF complained to DEFENDANT ALEXIS FOX, HR Representative, about

     DEFENDANT MOTHERSHED and her coworkers to Human Resources at DELOITTE,

     but DEFENDANT FOX took no action to assist PLAINTIFF and instead allowed

     DEFENDANT MOTHERSHED to amplify his abuse against PLAINTIFF.

8.   As a result of her complaints, the hostile work environment against PLAINTIFF increased

     under DEFENDANT MOTHERSHED. DEFENDANT MOTHERSHED began to make-

                                              2
        Case 1:19-cv-05150-JMF Document 1 Filed 05/31/19 Page 3 of 42



      up reasons to reprimand, write up and discipline PLAINTIFF until PLAINTIFF was

      wrongfully terminated in retaliation for her multiple complaints.

                              JURISDICTION AND VENUE

9.    Jurisdiction of this Court is proper under 42 U.S.C. § 2000e-5(f)(3), and 28 U.S.C. §§ 1331

      and 1343.

10.   The Court has supplemental jurisdiction over PLAINTIFF’S claims brought under state

      and city law pursuant to 28 U.S.C. § 1367.

11.   Venue is proper in the Southern District of New York pursuant to 28 U.S.C. § 1391(b), as

      the acts complained of occurred therein.

                            PROCEDURAL PREREQUISITES

12.   Plaintiff filed charges of discrimination upon which this Complaint is based with the Equal

      Employment Opportunity Commission (“EEOC”).

13.   Plaintiff received a Notice of Right to Sue from the EEOC, dated April 9, 2019, with

      respect to the herein charges of discrimination. A copy of the Notice is annexed hereto.

14.   This Action is being commenced within ninety (90) days of receipt of said Right to Sue.

                                              PARTIES

15.   PLAINTIFF ALISON MIDSTOKKE (hereinafter, “PLAINTIFF”) is a 33-year-old

      female. PLAINTIFF began working for Defendant DELOITTE & TOUCHE as a Senior

      Business Center Assistant on or about October 30, 2017, earning a salary of approximately

      $65,000 per year, plus benefits.

16.   PLAINTIFF was born with a condition known as Treacher Collins Syndrome (“TCS”).

      TCS is a genetic disorder characterized by deformities of the face. The degree to which a

      person is affected, however, may vary from mild to severe. Complications caused by TCS

      may include breathing problems, problems seeing, hearing loss, etc. As a youth,


                                                 3
       Case 1:19-cv-05150-JMF Document 1 Filed 05/31/19 Page 4 of 42



      PLAINTIFF spent months in hospital having reconstructive surgery on her face, as well

      as to correct her speech and hearing. As PLAINTIFF was born without ears, part of her

      surgeries included reconstructive surgery to give PLAINTIFF ears. Nevertheless,

      PLAINTIFF still suffers from a hearing impairment (disability at issue) in the present day,

      which requires PLAINTIFF to use a hearing aid. Indeed, as a result of her disability,

      PLAINTIFF wears a cochlear implant on her right ear, which is a bone-anchored hearing

      aid.

17.   PLAINTIFF is also an avid public advocate for the rights of persons with disabilities. In

      this regard, PLAINTIFF engages in public speaking to educate the public with regard to

      disability issues. PLAINTIFF is also an actress, model and artist. PLAINTIFF also has

      appeared on multiple news broadcasts to bring awareness and to discuss issues concerning

      people with disabilities.

18.   DEFENDANT DELOITTE & TOUCHE, LLP. (hereinafter “DELOITTE”), is a

      domestic business corporation existing under the laws of the State of Delaware.

      “DELOITTE” provides audit and assurance assistance, consulting, risk and financial

      advisory services, risk management services, tax services, and related services to its

      clients. The DELOITTE location at issue in this Complaint is located at 30 Rockefeller

      Plaza, New York, NY.

19.   DEFENDANT          JESSE     M.    MOTHERSHED            (hereinafter    “DEFENDANT

      MOTHERSHED”) is/was the Manager of Administrative Services at DELOITTE. At all

      times relevant, DEFENDANT MOTHERSHED was PLAINTIFF’S manager and

      supervisor and had the ability to affect the terms and conditions of PLAINTIFF’S

      employment. DEFENDANT MOTHERSHED is being sued in his individual and official

      capacities.

                                              4
        Case 1:19-cv-05150-JMF Document 1 Filed 05/31/19 Page 5 of 42



20.   DEFENDANT ALEXIS FOX (hereinafter “DEFENDANT FOX”) was employed in

      Deloitte’s Human Resources Department and was an individual to which PLAINTIFF

      complained and reported her discrimination/retaliation issues on multiple occassions.

      DEFENDANT FOX had the ability to affect the terms and conditions of PLAINTIFF’S

      employment. DEFENDANT FOX is being sued herein in her individual and official

      capacities.

                                   MATERIAL FACTS

21.   PLAINTIFF began her employment at DELIOTTE as a Senior Business Center Assistant

      on or about 10/30/2017.

22.   PLAINTIFF was hired from a career fair for people with disabilities. As such, from the

      outset, before PLAINTIFF accepted employment at DELOITTE, DEFENDANTS were

      aware of PLAINTIFF’S disabilities and her need for a reasonable accommodation.

23.   PLAINTIFF was a satisfactory performing employee and was qualified to perform the

      duties of her employment with a reasonable accommodation.

24.   However, shortly after beginning her employment at DEFENDANT DELOITTE,

      PLAINTIFF started to experience ongoing and continuous harassment, discrimination and

      retaliation by her manager, DEFENDANT MOTHERSHED and the members of her team.

25.   In January 2018, the battery in PLAINTIFF’S hearing aid died and PLAINTIFF

      temporarily lost her ability to hear as a result. Though PLAINTIFF usually carries spare

      hearing aid batteries with her, on this day, PLAINTIFF did not have her spare hearing aid.

26.   As a result, PLAINTIFF quickly changed the batteries in her hearing aid. However, during

      this time, PLAINTIFF had difficulty hearing.

27.   PLAINTIFF asked DEFENDANT MOTHERSHED, as well as her coworkers, for a

      reasonable accommodation and asked for a few minutes before communicating so that she


                                              5
        Case 1:19-cv-05150-JMF Document 1 Filed 05/31/19 Page 6 of 42



      could change her batteries.

28.   In response, DEFENDANT MOTHERSHED showed that he was annoyed by PLAINTIFF

      and her request.

29.   Specifically, DEFENDANT MOTHERSHED exclaimed, “Oh God, this is going to be a

      problem! This is not going to work.”

30.   PLAINTIFF was embarrassed and humiliated by DEFENDANT MOTHERSHED’S

      discriminatory reaction to PLAINTIFF’S reasonable request.

31.   At this time, PLAINTIFF politely reminded DEFENDANT MOTHERSHED that she had

      a disability and asked DEFENDANT MOTHERSHED to accommodate same.

32.   Callously, DEFENDANT MOTHERSHED tersely responded, “we do not have to

      accommodate you,” among other things, and continued to embarrass and berate

      PLAINTIFF due to her disability.

33.   Upset, PLAINTIFF went to Human Resources and complained about DEFENDANT

      MOTHERSHED’S discriminatory comments and behavior (Plaintiff’s first complaint).

34.   Upon information and belief, no action was taken against DEFENDANT MOTHERSHED

      following PLAINTIFF’S first complaint and the discriminatory environment against

      PLAINTIFF continued and escalated.

35.   DEFENDANT MOTHERSHED learned of PLAINTIFF’S complaint to Human Resources

      an began to retaliate against PLAINTIFF and/or subject PLAINTIFF to an ongoing hostile

      work environment.

36.   Among other things, DEFENDANT MOTHERSHED continued to harass PLAINTIFF

      about her hearing.

37.   On several occasions, DEFENDANT MOTHERSHED would yell, “you have to listen!”

      at PLAINTIFF in front of her coworkers in an effort to embarrass PLAINTIFF.

                                             6
        Case 1:19-cv-05150-JMF Document 1 Filed 05/31/19 Page 7 of 42



38.   In addition, PLAINTIFF’S coworkers under the direction and control of DEFENDANT

      MOTHERSHED began to make the same kinds of comments about PLAINTIFF’S hearing

      and/or hearing impairment as well.

39.   Despite knowing that said actions were unlawful, DEFENDANT MOTHERSHED actively

      participated in, and refused/failed to prevent and/or correct, the discriminatory and

      retaliatory hostile work environment against PLAINTIFF.

40.   In addition, DEFENDANT MOTHERSHED continued to berate PLAINTIFF because she

      could not wear a headset device like the rest of her teammates.

41.   PLAINTIFF explained that the headset device interfered with her hearing aid and was very

      difficult to wear given her disabilities.

42.   After DEFENDANT MOTHERSHED appeared unmoved by PLAINTIFF’S explanation

      and continued to order her to wear same, PLAINTIFF was compelled to further explain her

      circumstances to DEFENDANT MOTHERSHED.

43.   Specifically, explained that she could not “wear a hearing aid on her right ear, because

      she was born without ears, which is part of her syndrome” (TCS) and that this “is also

      why [she] am not able to wear a headset.”

44.   PLAINTIFF was caused to be distressed by this discussion because she is sensitive with

      regard to her disability and history related thereto. As such, it was not easy and was

      humiliating for PLAINTIFF to explain her medical history to DEFENDANT

      MOTHERSHED.

45.   DEFENDANT MOTHERSHED remained unmoved by PLAINTIFF’S explanation and

      insisted that PLAINTIFF wear the headset device despite her request for an

      accommodation.

46.   However, PLAINTIFF noticed that several other coworkers and teammates, who did not

                                                  7
        Case 1:19-cv-05150-JMF Document 1 Filed 05/31/19 Page 8 of 42



      suffer from disabilities such as PLAINTIFF, did not wear headsets and DEFENDANT

      MOTHERSHED did not raise issue with those other employees.

47.   Again, PLAINTIFF went to Human Resources and complained about DEFENDANT

      MOTHERSHED’S comments and actions, as well as the hostile environment to which she

      was being subjected (Plaintiff’s second complaint).

48.   Upon information and belief, again, no action was taken against DEFENDANT

      MOTHERSHED and the discriminatory insults, ridicule, berating, humiliation and

      retaliatory hostile work environment continued against PLAINTIFF.

49.   Now, among other things, DEFENDANT MOTHERSHED began to criticize

      PLAINTIFF’S performance, her communication with her coworkers, as well as

      PLAINTIFF’S clothing - in retaliation for complaining twice about his conduct to HR.

50.   On multiple occasions, DEFENDANT MOTHERSHED berated PLAINTIFF for allegedly

      wearing “provocative” clothing.

51.   However, PLAINTIFF did not dress in an inappropriate manner to report to work and

      viewed DEFENDANT MOTHERSHED’S criticisms and being in furtherance of his

      retaliation.

52.   Indeed, PLAINTIFF noted that her coworkers, who did not suffer from disabilities and/or

      did not lodge complaints against DEFENDANT MOTHERSHED, routinely wore

      provocative and fitted clothing, short skirts and other clothing that was (arguably)

      inappropriate in the workplace.

53.   But these other employees were not berated, scrutinized or told to dress differently as was

      PLAINTIFF.

54.   Due to the constant unreasonable criticisms about her manner of dress, PLAINTIFF felt

      compelled to take daily pictures and record of her outfits - including the outfits with which

                                               8
        Case 1:19-cv-05150-JMF Document 1 Filed 05/31/19 Page 9 of 42



      DEFENDANT MOTHERSHED raised-issue.

55.   Feeling further harassed, once again, PLAINTIFF complained to Human Resources about

      the conduct of DEFENDANT MOTHERSHED, as well as her coworkers (Plaintiff’s third

      complaint).

56.   Specifically, on or about March 2, 2018, PLAINTIFF had a meeting with DEFENDANT

      ALEXIS FOX (Deloitte Talent/Human Resources) on March 2nd 2018 at 3:30 pm.

57.   During this meeting, PLAINTIFF discussed her concerns regarding her disabilities and the

      hostile treatment she was receiving under DEFENDANT MOTHERSHED.

58.   Specifically, PLAINTIFF explained her disability, which is her hearing impairment, as

      well as her struggle with speech due to her condition (TCS).

59.   PLAINTIFF explained that she advised DEFENDANT MOTHERSHED about her

      disabilities and need for accommodations several times and that DEFENDANT

      MOTHERSHED stated outright that he was not willing to accommodate PLAINTIFF.

60.   PLAINTIFF complained about DEFENDANT MOTHERSHED’S negative attitude and

      about how his behavior was creating an unwelcoming hostile work environment for

      PLAINTIFF.

61.   PLAINTIFF explained about how MOTHERSHED began to unfairly criticize everything

      from the way she dressed to the way she spoke, including her tone.

62.   PLAINTIFF often spoke in a louder tone, which is common among people with hearing

      impairments. This was an unintended habit that came with her disabilities.

63.   PLAINTIFF further explained that the way she spoke was part of her disability and that

      she has been watching her tone as a result of DEFENDANT MOTHERSHED’S constant

      harassment.

64.   DEFENDANT FOX claimed to understand and advised PLAINTIFF that they would look

                                              9
       Case 1:19-cv-05150-JMF Document 1 Filed 05/31/19 Page 10 of 42



      into the matter and that they would schedule another meeting on March 6th 2018.

65.   PLAINTIFF spoke with DEFENDANT FOX again on March 6th, 14th, 21st, 26th and

      27th.

66.   PLAINTIFF was told that DEFENDANT FOX would contact DEFENDANT

      MOTHERSHED to discuss PLAINTIFF’S medical accommodation.

67.   PLAINTIFF learned during her discussion with DEFENDANT FOX that DEFENDANT

      MOTHERSHED said that PLAINTIFF “was not a good member” for his team, which he

      had been building for a year prior.

68.   DEFENDANT MOTHERSHED thought that the makeup of his team was more important

      than providing an accommodation to PLAINTIFF and that PLAINTIFF did not make a

      good team member because her disabilities, and her requests for accommodations, were

      inconvenient for DEFENDANT MOTHERSHED and his team.

69.   As a result of DEFENDANT MOTHERSHED’S continued animus toward PLAINTIFF,

      PLAINTIFF felt that she was being isolated and excluded from her group.

70.   Indeed, PLAINTIFF learned that her team was keeping her out of team discussions and

      excluding her from team meetings regarding issues that were important to the team.

71.   In addition, DEFENDANT MOTHERSHED continued to talk-down to PLAINTIFF and

      treated PLAINTIFF like an outcast among the group.

72.   On 4/18/2018, DEFENDANT MOTHERSHED, again, yelled at PLAINTIFF about her

      hearing and stated that PLAINTIFF “needs to listen” to her teammates’ discussions - in an

      abusive and condescending manner.

73.   PLAINTIFF explained, again, to DEFENDANT MOTHERSHED that it was difficult to

      listen to multiple conversations at once due to her hearing impairment.




                                              10
       Case 1:19-cv-05150-JMF Document 1 Filed 05/31/19 Page 11 of 42



74.   Because PLAINTIFF relies on a hearing aid, PLAINTIFF can usually only hear one voice

      at a time and it is difficult to discern background noise from other sound because all noise

      comes through PLAINTIFF’S hearing aid at the same volume.

75.   PLAINTIFF further explained that she cannot hear every word during conversations when

      there are other noises in the background or if the person speaking is 10-15 feet away.

76.   PLAINTIFF also protested the fact that she was the only person in the group being singled-

      out and excluded from group meetings/discussions due to her disability.

77.   DEFENDANT MOTHERSHED offered no solution or response to PLAINTIFF’S

      complaints.

78.   DEFENDANT DELOITTE purports to have a “zero tolerance” antidiscrimination policy,

      which forbids discrimination against individuals with disabilities, such as PLAINTIFF

      herein.

79.   As a manager, DEFENDANT MOTHERSHED knew or should have known of

      DELOITTE’S antidiscrimination policies and MOTHERSHED was also charged with the

      responsibility to receive and act once an employee makes a complaint of discrimination.

80.   DEFENDANT MOTHERSHED intentionally ignored DELOITTE’S antidiscrimination

      policies - to the detriment of PLAINTIFF.

81.   All of PLAINTIFF’S complaints to DEFENDANTS were futile.

82.   In the alternative, DEFENDANT DELOITTE did not train, properly instruct or supervise

      DEFENDANT MOTHERSHED with regard to his obligations as a manager under

      DELOITTE’S discrimination policies and/or under Federal, State and City laws.

83.   To DEFENDANT MOTHERSHED, PLAINTIFF and/or PLAINTIFF’S disability were

      nuisances to DEFENDANT MOTHERSHED and DEFENDANT MOTHERSHED’S

      team.

                                              11
       Case 1:19-cv-05150-JMF Document 1 Filed 05/31/19 Page 12 of 42



84.   PLAINTIFF began to notice that other female employees and coworkers, who did not

      suffer from disabilities such as PLAINTIFF, were wearing clothing that was more

      provocative than anything that PLAINTIFF ever wore to work.

85.   Specifically, this other female employee (Erica Mercado) routinely wore short and tight-

      fitting outfits to work.

86.   PLAINTIFF specifically paid attention to the manner in which DEFENDANT

      MOTHERSHED responded to Ms. Mercado’s clothing, to see if he would reprimand her

      for her provocative outfit.

87.   DEFENDANT MOTHERSHED did nothing in response to Ms. Mercado’s outfit and did

      not even mention same - unlike similarly-situated PLAINTIFF.

88.   On or about 4/27/18, PLAINTIFF confronted DEFENDANT MOTHERSHED after seeing

      Ms. Mercado wearing a mini skirt to the office.

89.   Specifically, PLAINTIFF pointed out the provocative clothing that Ms. Mercado wore,

      referenced the dress-code and asked, “is that appropriate?”

90.   In response, DEFENDANT MOTHERSHED misrepresented that PLAINTIFF’S dress was

      shorter (which was outrightly false) and also falsely told PLAINTIFF that he confronted

      PLAINTIFF about her dress because, allegedly, “someone commented” about

      PLAINTIFF’S dress.

91.   DEFENDANT MOTHERSHED also stated that he chose to speak to PLAINTIFF, rather

      than her coworkers, because PLAINTIFF “has a nice body.”

92.   PLAINTIFF was appalled by DEFENDANT MOTHERSHED’S discriminatory, sexist

      and/or sexually harassive comment about her figure and body.

93.   As such, not only did DEFENDANT MOTHERSHED admit to treating PLAINTIFF

      differently than her similarly-situated coworkers, DEFENDANT MOTHERSHED also

                                             12
        Case 1:19-cv-05150-JMF Document 1 Filed 05/31/19 Page 13 of 42



       admitted that he selectively enforced the dress code to the detriment of PLAINTIFF alone.

94.    When PLAINTIFF responded that Ms. Mercado seemed to routinely wear “provocative”

       clothing to work, DEFENDANT MOTHERSHED responded, “well, maybe no one notices

       her because people are not saying anything about her attire.”

95.    Again, DEFENDANT MOTHERSHED admitted to singling-out PLAINTIFF for

       disciplinary action unlike her similarly-situated not-disabled coworkers.

96.    DEFENDANT MOTHERSHED did not uniformly enforce the rules among the members

       of his team.

97.    PLAINTIFF complained to DEFENDANT MOTHERSHED, again, that she felt

       “targeted” and “singled-out.”

98.    In response, DEFENDANT MOTHERSHED got visibly angry, jumped in his seat, raised

       his voice and began yelling at PLAINTIFF for making a complaint.

99.    DEFENDANT MOTHERSHED did not forward PLAINTIFF’S concerns to Human

       Resources for evaluation or investigation as per his duties and obligations.

100.   Instead, DEFENDANT MOTHERSHED immediately attacked PLAINTIFF in an effort to

       intimidate, humiliate and ridicule PLAINTIFF further.

101.   On or about 5/18/18 DEFENDANT MOTHERSHED called PLAINTIFF in to his office

       and wanted to discuss her medical accommodation.

102.   Indeed, DEFENDANT MOTHERSHED then announced PLAINTIFF’S disabilities

       publicly and had open discussions with the team about PLAINTIFF’S disabilities and about

       communicating with PLAINTIFF.

103.   DEFENDANT MOTHERSHED’S tactic was humiliating and embarrassing to

       PLAINTIFF.




                                               13
         Case 1:19-cv-05150-JMF Document 1 Filed 05/31/19 Page 14 of 42



104.   On 5/24/18, following this above-mentioned team-meeting about PLAINTIFF’S

       disabilities, PLAINTIFF experienced more hostility due to her disabilities from members

       of her team (namely, “Emily”).

105.   PLAINTIFF’S coworkers/team members, as well as DEFENDANT MOTHERSHED,

       were not pleased and were visibly annoyed with having to accommodate PLAINTIFF.

106.   On this day (5/24/2018), PLAINTIFF’S coworker, “Emily,” got upset and made offensive

       comments to PLAINTIFF about how PLAINTIFF “does not listen.”

107.   The criticism that PLAINTIFF “did not listen” and/or “needs to listen” were words most-

       often used by DEFENDANT MOTHERSHED and PLAINTIFF’S coworkers to humiliate

       PLAINTIFF due to her disabilities.

108.   In response, PLAINTIFF politely stated, “I am sorry I didn’t hear you,” to which Emily

       angrily responded, among other things, “you were able to hear other conversations that

       were going on - get it together!”

109.   Clearly, Emily intended to further humiliate PLAINTIFF due to her disabilities.

110.   During the team meeting from 5/18/18, PLAINTIFF discussed the fact that her hearing and

       communication would be better if she could see the person to which she was talking.

111.   On 5/24/2018, during another discussion with her coworker Emily, Emily became visibly

       and verbally annoyed with PLAINTIFF again because PLAINTIFF looked away from

       Emily during a discussion so that PLAINTIFF could retrieve a file that the two were

       discussing at the time.

112.   Unreasonably, Emily began to berate PLAINTIFF for briefly looking away to retrieve the

       file.

113.   PLAINTIFF was humiliated and made to feel as though her coworkers, teammates and

       managers were annoyed with her due to her disabilities.

                                              14
        Case 1:19-cv-05150-JMF Document 1 Filed 05/31/19 Page 15 of 42



114.   Also, on 5/24/18, at around 11 am, PLAINTIFF accessed a skype training session offered

       by DELOITTE from her computer at her desk. Plaintiff’s coworkers and teammates

       engaged in this same practice all the time and PLAINTIFF did not think it was issue.

115.   Initially, the speakers on PLAINTIFF’S computer were turned up and PLAINTIFF soon

       noticed that the speakers were loud.

116.   As PLAINTIFF was turning down the volume on the speakers, PLAINTIFF’S coworker

       and teammate, Ericka Mercado, aggressively approached PLAINTIFF and exclaimed,

       annoyingly, “didn’t you hear me call you several times? Can you please turn down the

       volume!”

117.   PLAINTIFF turned down the volume, apologized, stated that she was sorry, stated that she

       did not hear Erica and then PLAINTIFF reminded Erica that she is hearing impaired.

118.   In response and visibly annoyed, Erica persisted and asked, “well you were able to hear a

       conversation a while ago and you couldn’t hear me calling you?”

119.   PLAINTIFF was forced to explain that the speaker was on and that PLAINTIFF did not

       hear Erica right away. PLAINTIFF also explained (again) that when there is background

       noise, PLAINTIFF cannot always hear the people talking to her or other conversations

       happening around PLAINTIFF.

120.   Erica then asked PLAINTIFF why PLAINTIFF could not wear a headset to listen to the

       skype lesson.

121.   PLAINTIFF, feeling uncomfortable by Erica’s annoyed and insensitive attitude, then

       explained, again, that she could not use headsets because of her hearing impairment.

122.   PLAINTIFF had this same conversation with Erica on two different occasions wherein

       she asked Erica to come in front of PLAINTIFF, knock on PLAINTIFF’S desk, ask another




                                              15
        Case 1:19-cv-05150-JMF Document 1 Filed 05/31/19 Page 16 of 42



       colleague to get PLAINTIFF’S attention or to lightly tap on PLAINTIFF’S shoulder to get

       PLAINTIFF’S attention.

123.   On many occasions, PLAINTIFF’S team and coworkers seemed to treat PLAINTIFF

       harshly and/or cause PLAINTIFF to feel unwelcomed.

124.   On multiple occasions, other coworkers had to step-in on PLAINTIFF’S behalf to ask

       Ericka to stop harassing PLAINTIFF, while Erica refused to do so.

125.   As a result of Erica’s harassment of PLAINTIFF due to her disabilities, PLAINTIFF was

       caused to go to the bathroom and cry on this day.

126.   On this same day 5/24/2018, PLAINTIFF complained to DEFENDANT MOTHERSHED

       about the actions of her coworker Erica and about how Erica’s conduct was not

       accommodating and/or made PLAINTIFF feel uncomfortable in the workplace.

127.   In response, DEFENDANT MOTHERSHED reprimanded PLAINTIFF and told

       PLAINTIFF that it is a corporate environment and that PLAINTIFF was the one that

       needed to be “more professional.”

128.   DEFENDANT MOTHERSHED did not subject the employee Erica to the same reprimand.

129.   Instead, DEFENDANT MOTHERSHED told PLAINTIFF to be understanding of her

       coworkers’ abusive actions because PLAINTIFF’S “hearing disability is very complex to

       them.”

130.   DEFENDANT MOTHERSHED asked PLAINTIFF to accommodate her coworkers’

       hostility because they were not used to dealing with people with PLAINTIFF’S disabilities

       - instead of telling PLAINTIFF’S coworkers to accommodate PLAINTIFF, who had the

       disabilities.

131.   PLAINTIFF explained that she was having difficulty and that she continues to explain her

       disabilities over and over to her coworkers and team.

                                               16
        Case 1:19-cv-05150-JMF Document 1 Filed 05/31/19 Page 17 of 42



132.   When PLAINTIFF asked DEFENDANT MOTHERSHED for help explaining her

       disabilities and accommodations to her coworkers, DEFENDANT MOTHERSHED

       replied, “they are very confused [about your disability and accommodations]” and asked

       “what am I supposed to do?”

133.   DEFENDANT MOTHERSHED then told PLAINTIFF that she did not “handle stress

       well,” that “he [was] not sure what the next step is” and that “we both need to call [Human

       Resources] to set up a time to talk together and to make sure we are on the same page.”

134.   Clearly, as a manger, who received multiple complaints from his subordinate (Plaintiff)

       concerning disability discrimination and hostile work environment issues, DEFENDANT

       MOTHERSHED either did not want to help PLAINTIFF and/or was not trained by

       DELOITTE to address discrimination complaints in the workplace.

135.   On 5/25/18 PLAINTIFF brought her concerns and complained about the hostile

       environment to DEFENDANT FOX in Human Resources.

136.   Upon information and belief, nothing was done by DEFENDANT FOX or Human

       Resources about PLAINTIFF’S complaints.

137.   Instead, PLAINTIFF was told by DEFENDANT FOX that PLAINTIFF was the one that

       needed to act differently.

138.   As such, DEFENDANT FOX, DELIOTTE’S Human Resources, condoned, supported the

       discriminatory and retaliatory actions of DEFENDANT MOTHERSHED and allowed said

       conduct to continue unabated - to the detriment of PLAINTIFF.

139.   PLAINTIFF’S complaints to DEFENDANT FOX were all futile.

140.   On June 7, 2018, PLAINTIFF asked another one of her coworkers, Emily Sonipersaud, a

       question regarding work procedures and whether Emily had instructions to upload contacts

       for mass mailings. PLAINTIFF asked Emily because she knew that Emily trained another

                                               17
        Case 1:19-cv-05150-JMF Document 1 Filed 05/31/19 Page 18 of 42



       employee (Jude Okure) in the same procedure.

141.   However, unlike Jude Okure, Emily became annoyed and snapped at PLAINTIFF for

       asking for assistance and training.

142.   As a result of this situation, combined with all of the other hostile situations that

       PLAINTIFF had to endure at DELIOTTE, PLAINTIFF cried during her lunch hour.

143.   PLAINTIFF met with DEFENDANT MOTHERSHED for an hour wherein she explained

       and discussed the situation. PLAINTIFF was visibly frustrated by the interaction.

144.   However, DEFENDANT MOTHERSHED did nothing to address and/or alleviate

       PLAINTIFF’S concerns and the hostile work environment against PLAINTIFF continued.

145.   On or about June 14, 2018, PLAINTIFF was called into DEFENDANT MOTHERSHED’S

       office and DEFENDANT MOTHERSHED began to talk to PLAINTIFF about her manner

       of dress.

146.   DEFENDANT MOTHERSHED told PLAINTIFF that what she wore on Tuesday June

       12th (a black cardigan, a black cami and red dress pants), as well as what she was wearing

       on this day, was “productive.”

147.   DEFENDANT MOTHERSHED did not have the same discussions with the other (non-

       disabled) employees in PLAINTIFF’S team.

148.   Instead, PLAINTIFF was singled-out for this type of meeting and critique about her

       clothing.

149.   Among other things, DEFENDANT MOTHERSHED told PLAINTIFF to not “wear

       something that you would wear to a club or anything that is form fitting.”

150.   PLAINTIFF asked DEFENDANT MOTHERSHED to explain what “form-fitting” means

       and DEFENDANT MOTHERSHED replied, “as if something were painted on you.”




                                               18
        Case 1:19-cv-05150-JMF Document 1 Filed 05/31/19 Page 19 of 42



151.   PLAINTIFF, again, reiterated to DEFENDANT MOTHERSHED that she dresses

       appropriate and consistent with the dress code every day, while other female employees on

       her team wore short, tight and/or form-fitting clothing without issue from DEFENDANT

       MOTHERSHED.

152.   PLAINTIFF noted that her coworkers, Ericka, Emily, and Tania (who were not disabled

       like Plaintiff) have all wore very short and tight-fitting dresses with high heels routinely

       and were never subjected to the same meetings/criticisms as PLAINTIFF.

153.   PLAINTIFF asked DEFENDANT MOTHERSHED why she was being singled out and

       why her coworkers, who clearly wore form-fitting clothing and short skirts, were not being

       reprimanded about their manner of dress.

154.   DEFENDANT MOTHERSHED had no answer. But, he then mentioned a link that

       referenced DELIOTTE’S dress code and emailed the links to PLAINTIFF.

155.   DEFENDANT MOTHERSHED did not subject PLAINTIFF’S similarly-situated

       coworkers to the same actions.

156.   Again, PLAINTIFF was caused to be, and feel, unfairly singled-out.

157.   On July 10, 2018, PLAINTIFF reported to DEFENDANT MOTHERSHED’S office

       because she had a scheduled routine bi-weekly meeting with DEFENDANT

       MOTHERSHED.

158.   However, for this meeting, a member of Human Resources (Laura) was present.

159.   At that time, DEFENDANT MOTHERSHED told PLAINTIFF that DELOITTE decide to

       separate her from the firm and that PLAINTIFF will no longer be working there.

160.   PLAINTIFF was told that she as being terminated on this day 7/10/2018.

161.   PLAINTIFF was shocked that she was being terminated.

162.   PLAINTIFF asked DEFENDANT MOTHERSHED for the reason for the termination.

                                               19
        Case 1:19-cv-05150-JMF Document 1 Filed 05/31/19 Page 20 of 42



163.   Surprisingly, DEFENDANT MOTHERSHED said “we have gone through this many

       times” and that PLAINTIFF was being terminated due to her alleged “dress code”

       violations and that PLAINTIFF “was not teaming well with the team.”

164.   DEFENDANT MOTHERSHED claimed that “there have been improvements, but it was

       still not enough.”

165.   DEFENDANT            MOTHERSHED’S        reasons   for   terminating    PLAINTIFF   were

       discriminatory, retaliatory and pretextual.

166.   PLAINTIFF was extra-careful to not wear clothing that violated the policy - especially in

       light of DEFENDANT MOTHERSHED’S constant criticisms.

167.   Further, DEFENDANT MOTHERSHED, as well as DEFENDANT DELOITTE and its

       Human Resources department knew that PLAINTIFF continued to complain that her issues

       with her coworkers (including MOTHERSHED) were due to her disabilities.

168.   Indeed, any and all issues that PLAINTIFF had with her coworkers involved

       PLAINTIFF’S hearing impairment and PLAINTIFF constantly complained to human

       resources about her coworkers’ unfair treatment as a result of her disabilities.

169.   COLLECTIVE DEFENDANTS were also aware of PLAINTIFF’S continued attempts to

       explain her disabilities to her coworkers/team and educate them about her condition to

       eliminate misunderstandings.

170.   Nevertheless, DEFENDANT MOTHERSHED and DELOITTE took no good faith action

       to resolve or abate these issues.

171.   Instead, they allowed the discriminatory and hostile work environment against

       PLAINTIFF to continue without recourse or any good faith attempt to remedy same.

172.   Instead of remedying the issues about which PLAINTIFF complained, COLLECTIVE

       DEFENDANTS sought to get rid of PLAINTIFF instead.

                                                20
        Case 1:19-cv-05150-JMF Document 1 Filed 05/31/19 Page 21 of 42



173.   PLAINTIFF was then escorted to her office, ordered to pack up her belongings and was

       ten embarrassingly removed from the premises.

174.   PLAINTIFF was terminated for engaging in protected activity and for continuing to request

       reasonable accommodations during the months prior to her termination.

175.   DEFENDANTS never engaged in a good faith interactive process with PLAINTIFF nor

       did they attempt to accommodate her requests.

176.   Instead, DEFENDANTS wrongfully terminated PLAINTIFF.

177.   While employed at DELIOTTE, PLAINTIFF was exposed to a hostile work environment

       that was permeated with discriminatory ridicule, insults, humiliation, scrutiny, unequal

       treatment, adverse employment actions, and other abusive conduct by DEFENDANT

       MOTHERSHED and the members of his team.

178.   The hostile work environment to which PLAINTIFF was subjected made it difficult for

       PLAINTIFF to perform the duties of her employment and made the workplace intolerable.

179.   DEFENDANTS’ ongoing and systematic harassment of/against PLAINTIFF over the

       course of months was a continuing violation of PLAINTIFF’S rights.

180.   COLLECTIVE DEFENDANTS treated PLAINTIFF this way solely due to her disability

       and due to her request(s) for reasonable accommodations.

181.   COLLECTIVE DEFENDANTS acted intentionally and intended to harm PLAINTIFF.

182.   COLLECTIVE DEFENDANTS unlawfully discriminated against, retaliated against,

       humiliated, degraded, and belittled PLAINTIFF. As a result, PLAINTIFF suffers loss of

       rights, emotional distress, and loss of income.

183.   As a result of the acts and conduct complained of herein, PLAINTIFF has suffered a loss

       of employment, financial hardship, loss of income, the loss of a salary, loss of bonus, loss

       of employment benefits, loss of retirement benefits, stress, humiliation, pain and suffering,

                                                21
        Case 1:19-cv-05150-JMF Document 1 Filed 05/31/19 Page 22 of 42



       major inconvenience, other compensation which such employment entails, special

       damages, and great inconvenience.

184.   PLAINTIFF has also suffered future pecuniary losses, emotional pain, suffering,

       inconvenience, loss of enjoyment of life, and other non-pecuniary losses.

185.   COLLECTIVE DEFENDANTS acted maliciously, willfully, outrageously, and with full

       knowledge of the law. As such, PLAINTIFF demands punitive damages as against

       COLLECTIVE DEFENDANTS, jointly and severally.

                  FIRST CAUSE OF ACTION FOR DISCRIMINATION
                 UNDER THE AMERICANS WITH DISABILITIES ACT
                           (Against Defendant DELOITTE)

186.   PLAINTIFF repeats and realleges each and every allegation made in the above paragraphs

       of this Complaint.

187.   Section 12112 of the ADA, titled “Discrimination,” provides:

              “(a) General rule. - No covered entity shall discriminate against a
              qualified individual on the basis of disability in regard to job
              application procedures, the hiring, advancement, or discharge of
              employees, employee compensation, job training, and other terms,
              conditions, and privileges of employment.”

188.   Defendant DELOITTE violated this section as set forth herein.

189.   At all times, PLAINTIFF suffered from a disability and/or DELOITTE DEFENDANTS’

       perceived that PLAINTIFF was suffering from a disability.

190.   PLAINTIFF disclosed her disability to DEFENDANTS and asked, specifically, for a

       “reasonable accommodation” both in writing and also verbally.

191.   PLAINTIFF clearly sought to continue to work with reasonable accommodations.

192.   DEFENDANTS could have easily granted PLAINTIFF accommodations, could have

       explained PLAINTIFF’S conditions and needs to her coworkers, could have explained the

       ADA and its obligations to her coworkers and/or could have improved PLAINTIFF’S work


                                              22
        Case 1:19-cv-05150-JMF Document 1 Filed 05/31/19 Page 23 of 42



       environment.

193.   However, DEFENDANTS intentionally refused/failed to do so.

194.   DEFENDANTS’ failure/refusal to grant PLAINTIFF reasonable accommodations was in

       furtherance of their attempt to remove PLAINTIFF from her employment, for

       discriminatory and retaliatory reasons.

195.   DEFENDANTS did not engage in any good faith interactive process for PLAINTIFF, nor

       did they consider any aspect of PLAINTIFF recommendations as to what accommodations

       would allow her to do her job.

196.   In the alternative, DEFENDANTS never attempted to determine if there were ways to

       accommodate PLAINTIFF and/or to hep PLAINTIFF interact better with her team.

197.   DEFENDANTS intended, instead, to subject PLAINTIFF to a hostile work environment

       and to remove PLAINTIFF from her employment.

198.   DEFENDANTS discriminated and retaliated against PLAINTIFF due to her disability and

       for engaging in protected activity.

199.   COLLECTIVE DEFENDANTS had no good faith business justification for any of the

       actions taken against PLAINTIFF as alleged herein.

200.   As a result of COLLECTIVE DEFENDANTS’ actions, PLAINTIFF was extremely

       humiliated, degraded, victimized, embarrassed, and emotionally distressed.

201.   As a result of the acts and conduct complained of herein, PLAINTIFF suffered, and

       continues to suffer, stress, ongoing humiliation, intimidation, ridicule, fear, anxiety,

       wrongful disciplinary action, loss of income, the loss of a salary, special damages, loss of

       employment, loss of benefits, and loss of other compensation which such employment

       entails, and PLAINTIFF also suffered future pecuniary losses, emotional pain, suffering,

       inconvenience, loss of enjoyment of life, and other non-pecuniary losses.

                                                 23
        Case 1:19-cv-05150-JMF Document 1 Filed 05/31/19 Page 24 of 42



202.   COLLECTIVE DEFENDANTS’ conduct has been malicious, willful, outrageous, and

       conducted with full knowledge of the law.

203.   PLAINTIFF is entitled to the maximum damages allowable under this law, including

       attorney’s fees and costs.

                  SECOND CAUSE OF ACTION FOR RETALIATION
                 UNDER THE AMERICANS WITH DISABILITIES ACT
                          (Against Defendant DELOITTE)

204.   PLAINTIFF repeats and realleges each and every allegation made in the above paragraphs

       of this Complaint.

205.   The ADA prohibits retaliation, interference, coercion, or intimidation.

206.   Section 12203 of the ADA provides:

              a)      Retaliation. No person shall discriminate against any
              individual because such individual has opposed any act or practice
              made unlawful by this chapter or because such individual made a
              charge, testified, assisted, or participated in any manner in an
              investigation, proceeding, or hearing under this chapter.
              b)      Interference, coercion, or intimidation. It shall be unlawful
              to coerce, intimidate, threaten, or interfere with any individual in the
              exercise or enjoyment of, or on account of his or her having
              exercised or enjoyed, or on account of his or her having aided or
              encouraged any other individual in the exercise or enjoyment of, any
              right granted or protected by this chapter.

207.   Defendant DELOITTE violated this section as set forth herein.

208.   At all times, PLAINTIFF suffered from a disability and/or DELOITTE DEFENDANTS’

       perceived that PLAINTIFF was suffering from a disability.

209.   PLAINTIFF disclosed her disability to DEFENDANTS and asked, specifically, for a

       “reasonable accommodation” both in writing and also verbally.

210.   PLAINTIFF clearly sought to continue to work with reasonable accommodations.

211.   PLAINTIFF continued to complain (protected activity) to DELOITTE, DEFENDANT

       FOX, as well as to her manager, DEFENDANT MOTHERSHED about the continued


                                                24
        Case 1:19-cv-05150-JMF Document 1 Filed 05/31/19 Page 25 of 42



       hostile work environment and ongoing discriminatory actions against her.

212.   In response, DEFENDANTS took no real action to alleviate PLAINTIFF’S complaints and

       instead began to accuse PLAINTIFF of violating the dress code policy and not getting

       along with her team - in an effort to assure that PLAINTIFF would be wrongfully removed

       from her employment.

213.   DEFENDANTS’ failure/refusal to grant PLAINTIFF reasonable accommodations was in

       furtherance of their attempt to retaliate against and remove PLAINTIFF from her

       employment, for discriminatory reasons.

214.   DEFENDANTS did not engage in any good faith interactive process for PLAINTIFF, nor

       did they consider any aspect of PLAINTIFF recommendations as to what accommodations

       would allow her to do her job.

215.   DEFENDANTS intended, instead, to subject PLAINTIFF to a hostile work environment

       and to remove PLAINTIFF from her employment.

216.   Thereafter, PLAINTIFF was subjected to a hostile work environment that was permeated

       with ridicule, insult, increased scrutiny, unfair meetings, unreasonable micromanaging,

       verbal abuse, humiliating behavior, unreasonable critiques, bullying, intentional

       failure/refusal to grant accommodations while continuing to unreasonably discipline

       PLAINTIFF.

217.   DEFENDANTS discriminated and retaliated against PLAINTIFF due to her disability and

       for engaging in protected activity by wrongfully terminating PLAINTIFF.

218.   COLLECTIVE DEFENDANTS had no good faith business justification for any of the

       actions taken against PLAINTIFF as alleged herein.

219.   As a result of COLLECTIVE DEFENDANTS’ actions, PLAINTIFF was extremely

       humiliated, degraded, victimized, embarrassed, and emotionally distressed.

                                              25
        Case 1:19-cv-05150-JMF Document 1 Filed 05/31/19 Page 26 of 42



220.   As a result of the acts and conduct complained of herein, PLAINTIFF suffered, and

       continues to suffer, stress, ongoing humiliation, intimidation, ridicule, fear, anxiety,

       wrongful disciplinary action, loss of income, the loss of a salary, special damages, loss of

       employment, loss of benefits, and loss of other compensation which such employment

       entails, and PLAINTIFF also suffered future pecuniary losses, emotional pain, suffering,

       inconvenience, loss of enjoyment of life, and other non-pecuniary losses.

221.   COLLECTIVE DEFENDANTS’ conduct has been malicious, willful, outrageous, and

       conducted with full knowledge of the law.

222.   PLAINTIFF is entitled to the maximum damages allowable under this law, including

       attorney’s fees and costs.

                  THIRD CAUSE OF ACTION FOR DISCRIMINATION
                  UNDER THE NEW YORK STATE EXECUTIVE LAW
                        (Against COLLECTIVE DEFENDANTS)

223.   PLAINTIFF repeats and realleges each and every allegation made in the above paragraphs

       of this Complaint.

224.   The New York State Executive Law § 296(1)(a) provides in pertinent part:

              “It shall be an unlawful discriminatory practice: For an employer . . .
              because of an individual’s . . . disability . . . to discharge from
              employment such individual or to discriminate against such
              individual in compensation or in terms, conditions or privileges of
              employment.”

225.   Defendant DELOITTE violated this section as set forth herein.

226.   INDIVIDUAL DEFENDANTS MOTHERSHED and FOX are equally liable for aiding

       and abetting the discriminatory conduct of their employer, DELIOTTE, against

       PLAINTIFF.

227.   At all times, PLAINTIFF suffered from a disability and/or DELOITTE DEFENDANTS’

       perceived that PLAINTIFF was suffering from a disability.


                                                26
        Case 1:19-cv-05150-JMF Document 1 Filed 05/31/19 Page 27 of 42



228.   PLAINTIFF disclosed her disability to DEFENDANTS and asked, specifically, for a

       “reasonable accommodation” both in writing and also verbally.

229.   PLAINTIFF clearly sought to continue to work with reasonable accommodations.

230.   DEFENDANTS could have easily granted PLAINTIFF accommodations, could have

       explained PLAINTIFF’S conditions and needs to her coworkers, could have explained the

       ADA and its obligations to her coworkers and/or could have improved PLAINTIFF’S work

       environment.

231.   However, DEFENDANTS intentionally refused/failed to do so.

232.   DEFENDANTS’ failure/refusal to grant PLAINTIFF reasonable accommodations was in

       furtherance of their attempt to remove PLAINTIFF from her employment, for

       discriminatory reasons.

233.   DEFENDANTS did not engage in any good faith interactive process for PLAINTIFF, nor

       did they consider any aspect of PLAINTIFF recommendations as to what accommodations

       would allow her to do her job.

234.   In the alternative, DEFENDANTS never attempted to determine if there were ways to

       accommodate PLAINTIFF and/or to hep PLAINTIFF interact better with her team.

235.   DEFENDANTS intended, instead, to subject PLAINTIFF to a hostile work environment

       and to remove PLAINTIFF from her employment.

236.   DEFENDANTS discriminated and retaliated against PLAINTIFF due to her disability and

       for engaging in protected activity.

237.   COLLECTIVE DEFENDANTS had no good faith business justification for any of the

       actions taken against PLAINTIFF as alleged herein.

238.   As a result of COLLECTIVE DEFENDANTS’ actions, PLAINTIFF was extremely

       humiliated, degraded, victimized, embarrassed, and emotionally distressed.

                                              27
        Case 1:19-cv-05150-JMF Document 1 Filed 05/31/19 Page 28 of 42



239.   As a result of the acts and conduct complained of herein, PLAINTIFF suffered, and

       continues to suffer, stress, ongoing humiliation, intimidation, ridicule, fear, anxiety,

       wrongful disciplinary action, loss of income, the loss of a salary, special damages, loss of

       employment, loss of benefits, and loss of other compensation which such employment

       entails, and PLAINTIFF also suffered future pecuniary losses, emotional pain, suffering,

       inconvenience, loss of enjoyment of life, and other non-pecuniary losses.

240.   COLLECTIVE DEFENDANTS’ conduct has been malicious, willful, outrageous, and

       conducted with full knowledge of the law.

241.   PLAINTIFF is entitled to the maximum damages allowable under this law, including

       attorney’s fees and costs.

                   FOURTH CAUSE OF ACTIONFOR RETALIATION
                  UNDER THE NEW YORK STATE EXECUTIVE LAW
                       (Against COLLECTIVE DEFENDANTS)

242.   PLAINTIFF repeats and realleges each and every allegation made in the above paragraphs

       of this Complaint.

243.   New York State Executive Law § 296(7) provides that it shall be an unlawful

       discriminatory practice: “For any person engaged in any activity to which this section

       applies to retaliate or discriminate against any person because he has opposed any

       practices forbidden under this article.”

244.   Defendant DELOITTE violated this section as set forth herein.

245.   INDIVIDUAL DEFENDANTS are equally liable for aiding and abetting the retaliatory

       conduct of their employer, DELIOTTE, against PLAINTIFF.

246.   At all times, PLAINTIFF suffered from a disability and/or DELOITTE DEFENDANTS’

       perceived that PLAINTIFF was suffering from a disability.

247.   PLAINTIFF disclosed her disability to DEFENDANTS and asked, specifically, for a


                                                  28
        Case 1:19-cv-05150-JMF Document 1 Filed 05/31/19 Page 29 of 42



       “reasonable accommodation” both in writing and also verbally.

248.   PLAINTIFF clearly sought to continue to work with reasonable accommodations.

249.   PLAINTIFF continued to complain (protected activity) to DELOITTE, DEFENDANT

       FOX, as well as to her manager, DEFENDANT MOTHERSHED about the continued

       hostile work environment and ongoing discriminatory actions against her.

250.   In response, DEFENDANT took no real action to alleviate PLAINTIFF’S complaints and

       instead began to accuse PLAINTIFF of violating the dress code policy and not getting

       along with her team - in an effort to assure that PLAINTIFF would be wrongfully removed

       from her employment.

251.   DEFENDANTS’ failure/refusal to grant PLAINTIFF reasonable accommodations was in

       furtherance of their attempt to retaliate against and remove PLAINTIFF from her

       employment, for discriminatory reasons.

252.   DEFENDANTS did not engage in any good faith interactive process for PLAINTIFF, nor

       did they consider any aspect of PLAINTIFF recommendations as to what accommodations

       would allow her to do her job.

253.   DEFENDANTS intended, instead, to subject PLAINTIFF to a hostile work environment

       and to remove PLAINTIFF from her employment.

254.   Thereafter, PLAINTIFF was subjected to a hostile work environment permeated with

       ridicule, insult, increased scrutiny, unfair meetings, unreasonable micromanaging, verbal

       abuse, humiliating behavior, unreasonable critiques, bullying, intentional failure/refusal to

       grant accommodations while continuing to unreasonably discipline PLAINTIFF.

255.   DEFENDANTS discriminated and retaliated against PLAINTIFF due to her disability and

       for engaging in protected activity by wrongfully terminating PLAINTIFF.

256.   COLLECTIVE DEFENDANTS had no good faith business justification for any of the

                                                29
        Case 1:19-cv-05150-JMF Document 1 Filed 05/31/19 Page 30 of 42



       actions taken against PLAINTIFF as alleged herein.

257.   As a result of COLLECTIVE DEFENDANTS’ actions, PLAINTIFF was extremely

       humiliated, degraded, victimized, embarrassed, and emotionally distressed.

258.   As a result of the acts and conduct complained of herein, PLAINTIFF suffered, and

       continues to suffer, stress, ongoing humiliation, intimidation, ridicule, fear, anxiety,

       wrongful disciplinary action, loss of income, the loss of a salary, special damages, loss of

       employment, loss of benefits, and loss of other compensation which such employment

       entails, and PLAINTIFF also suffered future pecuniary losses, emotional pain, suffering,

       inconvenience, loss of enjoyment of life, and other non-pecuniary losses.

259.   COLLECTIVE DEFENDANTS’ conduct has been malicious, willful, outrageous, and

       conducted with full knowledge of the law.

260.   PLAINTIFF is entitled to the maximum damages allowable under this law, including

       attorney’s fees and costs.

                     FIFTH CAUSE OF ACTION FOR DISCRIMINATION
                        UNDER NEW YORK STATE EXECUTIVE LAW
                     (Against Individual Defendants MOTHERSHED and FOX)

261.   PLAINTIFF repeats and realleges each and every allegation made in the above paragraphs

       of this Complaint.

262.   New York State Executive Law § 296(6) provides that it shall be an unlawful

       discriminatory practice: “For any person to aid, abet, incite compel or coerce the doing of

       any acts forbidden under this article, or attempt to do so.”

263.   Individual Defendants JESSE MOTHERSHED and ALEXIS FOX violated this section as

       set forth herein.

264.   Individual DEFENDANTS MOTHERSHED and FOX personally participated in the

       actions at issue in this Complaint.


                                                30
        Case 1:19-cv-05150-JMF Document 1 Filed 05/31/19 Page 31 of 42



265.   At all times, PLAINTIFF suffered from a disability and/or DELOITTE DEFENDANTS

       perceived that PLAINTIFF was suffering from a disability.

266.   PLAINTIFF could have worked with reasonable accommodations.

267.   PLAINTIFF sought to continue to work with reasonable accommodations.

268.   DEFENDANT MOTHERSHED could have easily granted PLAINTIFF accommodations

       and could have allowed PLAINTIFF to try to work therewith. However, DEFENDANT

       MOTHERSHED intentionally refused/failed to do so.

269.   DEFENDANT MOTHERSHED’S failure/refusal to grant PLAINTIFF reasonable

       accommodations were in furtherance of DELOITTE’S attempt to remove PLAINTIFF

       from her employment, for discriminatory reasons.

270.   DEFENDANT MOTHERSHED acting on behalf of DELOITTE, did not engage in any

       good faith interactive process for PLAINTIFF, nor did they consider any aspect of

       PLAINTIFF’S recommendations.

271.   In the alternative, DEFENDANT MOTHERSHED never attempted to determine if there

       were alternate ways than those suggested by PLAINTIFF, to determine if PLAINTIFF

       could acclimate herself to her environment and/or to accommodate PLAINTIFF.

272.   DEFENDANT MOTHERSHED knew that PLAINTIFF’S disabilities were causing issues

       between PLAINTIFF and her team, but took no action to abate the situation, to inform

       PLAINTIFF’S team (Mothershed’s subordinates) about their obligations to accommodate

       PLAINTIFF under the ADA or to determine if PLAINTIFF could be accommodated in any

       way.

273.   DEFENDANT MOTHERSHED then discriminated and retaliated against PLAINTIFF due

       to her (actual or perceived) disability and for engaging in protected activity.

274.   PLAINTIFF complained to DEFENDANT FOX on multiple occasions to no avail.

                                                31
        Case 1:19-cv-05150-JMF Document 1 Filed 05/31/19 Page 32 of 42



275.   DEFENDANT FOX took no action in response to PLAINTIFFF’S complaints and allowed

       the retaliatory a discriminatory hostile work environment to continue against PLAINTIFF.

276.   At all times, DEFENDANTS MOTHERSHED and FOX were each acting within the scope

       of their employments and under the authorities given to them by thier employer

       DEFENDANT DELOITTE.

277.   But for DEFENDANT MOTHERSHED’S management position, DEFENDANT

       MOTHERSHED would not have been able to subject PLAINTIFF to the discriminatory

       and retaliatory treatment alleged herein.

278.   DEFENDANTS MOTHERSHED and FOX had no good faith business justification for

       any of the actions taken against PLAINTIFF as alleged herein.

279.   As a result of DEFENDANTS’ MOTHERSHED’S and FOX’S actions, PLAINTIFF was

       extremely humiliated, degraded, victimized, embarrassed, and emotionally distressed.

280.   As a result of the acts and conduct complained of herein, PLAINTIFF suffered, and

       continues to suffer, stress, ongoing humiliation, intimidation, ridicule, fear, anxiety,

       wrongful disciplinary action, loss of income, the loss of a salary, unequal pay, special

       damages, loss of employment, loss of benefits, and loss of other compensation which such

       employment entails, and PLAINTIFF has also suffered future pecuniary losses, emotional

       pain, suffering, inconvenience, loss of enjoyment of life, and other non-pecuniary losses.

281.   DEFENDANTS’ MOTHERSHED’S and FOX’S conduct was malicious, willful,

       outrageous, and conducted with full knowledge of the law.

282.   PLAINTIFF is entitled to the maximum damages allowable under this law, including

       attorney’s fees and costs.




                                                   32
        Case 1:19-cv-05150-JMF Document 1 Filed 05/31/19 Page 33 of 42



                SIXTH CAUSE OF ACTION FOR DISCRIMINATION
              UNDER THE NEW YORK CITY ADMINISTRATIVE CODE
                         (Against Collective Defendants)

283.   PLAINTIFF repeats and realleges each and every allegation made in the above paragraphs

       of this Complaint.

284.   The New York City Administrative Code §8-107(1) provides:

              It shall be an unlawful discriminatory practice: (a) For an employer
              or an employee or agent thereof, because of the actual or perceived
              . . . disability . . . of any person, to refuse to hire or employ or to bar
              or to discharge from employment such person or to discriminate
              against such person in compensation or in terms, conditions or
              privileges of employment.

285.   Defendant DELOITTE violated this section as set forth herein.

286.   At all times, PLAINTIFF suffered from a disability and/or DELOITTE DEFENDANTS’

       perceived that PLAINTIFF was suffering from a disability.

287.   PLAINTIFF disclosed her disability to DEFENDANTS and asked, specifically, for a

       “reasonable accommodation” both in writing and also verbally.

288.   PLAINTIFF clearly sought to continue to work with reasonable accommodations.

289.   DEFENDANTS could have easily granted PLAINTIFF accommodations, could have

       explained PLAINTIFF’S conditions and needs to her coworkers, could have explained the

       ADA and its obligations to her coworkers and/or could have improved PLAINTIFF’S work

       environment.

290.   However, DEFENDANTS intentionally refused/failed to do so.

291.   DEFENDANTS’ failure/refusal to grant PLAINTIFF reasonable accommodations was in

       furtherance of their attempt to remove PLAINTIFF from her employment, for

       discriminatory reasons.

292.   DEFENDANTS did not engage in any good faith interactive process for PLAINTIFF, nor

       did they consider any aspect of PLAINTIFF recommendations as to what accommodations
                                                  33
        Case 1:19-cv-05150-JMF Document 1 Filed 05/31/19 Page 34 of 42



       would allow her to do her job.

293.   In the alternative, DEFENDANTS never attempted to determine if there were ways to

       accommodate PLAINTIFF and/or to hep PLAINTIFF interact better with her team.

294.   DEFENDANTS intended, instead, to remove PLAINTIFF from her employment.

295.   DEFENDANTS discriminated and retaliated against PLAINTIFF due to her disability and

       for engaging in protected activity.

296.   COLLECTIVE DEFENDANTS had no good faith business justification for any of the

       actions taken against PLAINTIFF as alleged herein.

297.   As a result of COLLECTIVE DEFENDANTS’ actions, PLAINTIFF was extremely

       humiliated, degraded, victimized, embarrassed, and emotionally distressed.

298.   As a result of the acts and conduct complained of herein, PLAINTIFF suffered, and

       continues to suffer, stress, ongoing humiliation, intimidation, ridicule, fear, anxiety,

       wrongful disciplinary action, loss of income, the loss of a salary, special damages, loss of

       employment, loss of benefits, and loss of other compensation which such employment

       entails, and PLAINTIFF also suffered future pecuniary losses, emotional pain, suffering,

       inconvenience, loss of enjoyment of life, and other non-pecuniary losses.

299.   COLLECTIVE DEFENDANTS’ conduct has been malicious, willful, outrageous, and

       conducted with full knowledge of the law.

300.   PLAINTIFF is entitled to the maximum damages allowable under this law, including

       attorney’s fees and costs.

               SEVENTH CAUSE OF ACTION FOR DISCRIMINATION
              UNDER THE NEW YORK CITY ADMINISTRATIVE CODE
                (Against Individual Defendants MOTHERSHED and FOX)

301.   PLAINTIFF repeats and realleges each and every allegation made in the above paragraphs

       of this Complaint.


                                               34
        Case 1:19-cv-05150-JMF Document 1 Filed 05/31/19 Page 35 of 42



302.   The New York City Administrative Code § 8-107(6) provides that it shall be unlawful

       discriminatory practice: “For any person to aid, abet, incite, compel; or coerce the doing

       of any of the acts forbidden under this chapter, or attempt to do so.”

303.   Individual Defendants JESSE MOTHERSHED and ALEXIS FOX violated this section as

       set forth herein.

304.   Individual DEFENDANTS MOTHERSHED and FOX personally participated in the

       actions at issue in this Complaint.

305.   At all times, PLAINTIFF suffered from a disability and/or DELOITTE DEFENDANTS

       perceived that PLAINTIFF was suffering from a disability.

306.   PLAINTIFF could have worked with reasonable accommodations.

307.   PLAINTIFF sought to continue to work with reasonable accommodations.

308.   DEFENDANT MOTHERSHED could have easily granted PLAINTIFF accommodations

       and could have allowed PLAINTIFF to try to work therewith. However, DEFENDANT

       MOTHERSHED intentionally refused/failed to do so.

309.   DEFENDANT MOTHERSHED’S failure/refusal to grant PLAINTIFF reasonable

       accommodations were in furtherance of DELOITTE’S attempt to remove PLAINTIFF

       from her employment, for discriminatory reasons.

310.   DEFENDANT MOTHERSHED acting on behalf of DELOITTE, did not engage in any

       good faith interactive process for PLAINTIFF, nor did they consider any aspect of

       PLAINTIFF’S recommendations.

311.   In the alternative, DEFENDANT MOTHERSHED never attempted to determine if there

       were alternate ways than those suggested by PLAINTIFF, to determine if PLAINTIFF

       could acclimate herself to her environment and/or to accommodate PLAINTIFF.

312.   DEFENDANT MOTHERSHED knew that PLAINTIFF’S disabilities were causing issues

                                                35
        Case 1:19-cv-05150-JMF Document 1 Filed 05/31/19 Page 36 of 42



       between PLAINTIFF and her team, but took no action to abate the situation, to inform

       PLAINTIFF’S team (Mothershed’s subordinates) about their obligations to accommodate

       PLAINTIFF under the ADA or to determine if PLAINTIFF could be accommodated in any

       way.

313.   DEFENDANT MOTHERSHED then discriminated and retaliated against PLAINTIFF due

       to her (actual or perceived) disability and for engaging in protected activity.

314.   PLAINTIFF complained to DEFENDANT FOX on multiple occasions to no avail.

315.   DEFENDANT FOX took no action in response to PLAINTIFFF’S complaints and allowed

       the retaliatory a discriminatory hostile work environment to continue against PLAINTIFF.

316.   At all times, DEFENDANTS MOTHERSHED and FOX were each acting within the scope

       of their employments and under the authorities given to them by thier employer

       DEFENDANT DELOITTE.

317.   But for DEFENDANT MOTHERSHED’S management position, DEFENDANT

       MOTHERSHED would not have been able to subject PLAINTIFF to the discriminatory

       and retaliatory treatment alleged herein.

318.   DEFENDANTS MOTHERSHED and FOX had no good faith business justification for

       any of the actions taken against PLAINTIFF as alleged herein.

319.   As a result of DEFENDANTS’ MOTHERSHED’S and FOX’S actions, PLAINTIFF was

       extremely humiliated, degraded, victimized, embarrassed, and emotionally distressed.

320.   As a result of the acts and conduct complained of herein, PLAINTIFF suffered, and

       continues to suffer, stress, ongoing humiliation, intimidation, ridicule, fear, anxiety,

       wrongful disciplinary action, loss of income, the loss of a salary, unequal pay, special

       damages, loss of employment, loss of benefits, and loss of other compensation which such




                                                   36
        Case 1:19-cv-05150-JMF Document 1 Filed 05/31/19 Page 37 of 42



       employment entails, and PLAINTIFF has also suffered future pecuniary losses, emotional

       pain, suffering, inconvenience, loss of enjoyment of life, and other non-pecuniary losses.

321.   DEFENDANTS’ MOTHERSHED’S and FOX’S conduct was malicious, willful,

       outrageous, and conducted with full knowledge of the law.

322.   PLAINTIFF is entitled to the maximum damages allowable under this law, including

       attorney’s fees and costs.

                 EIGHTH CAUSE OF ACTION FOR RETALIATION
              UNDER THE NEW YORK CITY ADMINISTRATIVE CODE
                         (Against Collective Defendants)

323.   PLAINTIFF repeats and realleges each and every allegation made in the above paragraphs

       of this Complaint.

324.   The New York City Administrative Code § 8-107(7) provides that it shall be unlawful

       discriminatory practice: “For an employer . . . to discriminate against any person because

       such person has opposed any practices forbidden under this chapter.”

325.   Defendant DELOITTE violated this section as set forth herein.

326.   At all times, PLAINTIFF suffered from a disability and/or DELOITTE DEFENDANTS’

       perceived that PLAINTIFF was suffering from a disability.

327.   PLAINTIFF disclosed her disability to DEFENDANTS and asked, specifically, for a

       “reasonable accommodation” both in writing and also verbally.

328.   PLAINTIFF clearly sought to continue to work with reasonable accommodations.

329.   PLAINTIFF continued to complain (protected activity) to DELOITTE, as well as to her

       manager, DEFENDANT MOTHERSHED about the continued hostile work environment

       and ongoing discriminatory actions against her.

330.   In response, DEFENDANT took no real action to alleviate PLAINTIFF’S complaints and

       instead began to accuse PLAINTIFF of violating the dress code policy and not getting


                                               37
        Case 1:19-cv-05150-JMF Document 1 Filed 05/31/19 Page 38 of 42



       along with her team - in an effort to assure that PLAINTIFF would be wrongfully removed

       from her employment.

331.   DEFENDANTS’ failure/refusal to grant PLAINTIFF reasonable accommodations was in

       furtherance of their attempt to retaliate against and remove PLAINTIFF from her

       employment, for discriminatory reasons.

332.   DEFENDANTS did not engage in any good faith interactive process for PLAINTIFF, nor

       did they consider any aspect of PLAINTIFF recommendations as to what accommodations

       would allow her to do her job.

333.   DEFENDANTS intended, instead, to remove PLAINTIFF from her employment.

334.   Thereafter, PLAINTIFF was subjected to a hostile work environment permeated with

       ridicule, insult, increased scrutiny, unfair meetings, unreasonable micromanaging, verbal

       abuse, humiliating behavior, unreasonable critiques, bullying, intentional failure/refusal to

       grant accommodations while continuing to unreasonably discipline PLAINTIFF.

335.   DEFENDANTS discriminated and retaliated against PLAINTIFF due to her disability and

       for engaging in protected activity by wrongfully terminating PLAINTIFF.

336.   COLLECTIVE DEFENDANTS had no good faith business justification for any of the

       actions taken against PLAINTIFF as alleged herein.

337.   As a result of COLLECTIVE DEFENDANTS’ actions, PLAINTIFF was extremely

       humiliated, degraded, victimized, embarrassed, and emotionally distressed.

338.   As a result of the acts and conduct complained of herein, PLAINTIFF suffered, and

       continues to suffer, stress, ongoing humiliation, intimidation, ridicule, fear, anxiety,

       wrongful disciplinary action, loss of income, the loss of a salary, special damages, loss of

       employment, loss of benefits, and loss of other compensation which such employment




                                                38
        Case 1:19-cv-05150-JMF Document 1 Filed 05/31/19 Page 39 of 42



       entails, and PLAINTIFF also suffered future pecuniary losses, emotional pain, suffering,

       inconvenience, loss of enjoyment of life, and other non-pecuniary losses.

339.   COLLECTIVE DEFENDANTS’ conduct has been malicious, willful, outrageous, and

       conducted with full knowledge of the law.

340.   PLAINTIFF is entitled to the maximum damages allowable under this law, including

       attorney’s fees and costs.

            NINTH CAUSE OF ACTION FOR DISCRIMINATION
VICARIOUS LIABILITY UNDER THE NEW YORK CITY ADMINISTRATIVE CODE
                     (Against Defendant DELOITTE)

341.   PLAINTIFF repeats and realleges each and every allegation made in the above paragraphs

       of this Complaint.

342.   NYCHRL § 8-107(13) is entitled “Employer liability for discriminatory conduct by an

       employee, agent or independent contractor.” It provides

              a. An employer shall be liable for an unlawful discriminatory
              practice based upon the conduct of an employee or agent which is
              in violation of any provision of this section other than subdivisions
              one and two of this section.
              b. An employer shall be liable for an unlawful discriminatory
              practice based upon the conduct of an employee or agent which is
              in violation of subdivision one or two of this section only where: (1)
              the employee or agent exercised managerial or supervisory
              responsibility; or (2) the employer knew of the employee’s or
              agent’s discriminatory conduct, and acquiesced in such conduct or
              failed to take immediate and appropriate corrective action; an
              employer shall be deemed to have knowledge of an employee’s or
              agent’s discriminatory conduct where that conduct was known by
              another employee or agent who exercised managerial or supervisory
              responsibility; or (3) the employer should have known of the
              employee’s or agent’s discriminatory conduct and failed to exercise
              reasonable diligence to prevent such discriminatory conduct.
              c. An employer shall be liable for an unlawful discriminatory
              practice committed by a person employed as an independent
              contractor, other than an agent of such employer, to carry out work
              in furtherance of the employer’s business enterprise only where such
              discriminatory conduct was committed in the course of such
              employment and the employer had actual knowledge of and


                                               39
        Case 1:19-cv-05150-JMF Document 1 Filed 05/31/19 Page 40 of 42



              acquiesced in such conduct.

343.   Defendant DELOITTE violated this section as set forth herein and is vicarious liable for

       the conduct of its managers and employees, DEFENDANTS MOTHERSHED and FOX.

344.   At all times, Individual DEFENDANTS MOTHERSHED and FOX were acting pursuant

       to their authorities and employments at DELOITTE.

345.   But for Individual DEFENDANTS’ MOTHERSED’S and FOXS positions, DEFENDANT

       MOTHERSHED would not have been able to subject PLAINTIFF to the discriminatory

       and retaliatory treatment alleged above and DEFENDANT FOX would not have allowed

       DEFENDANT MOTHERSHED to continue to abuse PLAINTIFF.

346.   At all times, DEFENDANT DELOITTE knew or should have known that its employee,

       DEFENDANT MOTHERSHED was violating PLAINTIFF’S rights and attempting to

       unlawfully remove PLAINTIFF from employment.

347.   DEFENDANTS DELOITTE and FOX took no action to prevent DEFENDANT

       MOTHERSHED, but instead condoned, supported and failed to act in response to

       DEFENDANT MOTHERSHED’S known discriminatory acts against PLAINTIFF.

348.   COLLECTIVE DEFENDANTS had no good faith business justification for any of the

       actions taken against PLAINTIFF as alleged herein.

349.   As a result of COLLECTIVE DEFENDANTS’ actions, PLAINTIFF was extremely

       humiliated, degraded, victimized, embarrassed, and emotionally distressed.

350.   As a result of the acts and conduct complained of herein, PLAINTIFF suffered, and

       continues to suffer, stress, ongoing humiliation, intimidation, ridicule, fear, anxiety,

       wrongful disciplinary action, loss of income, the loss of a salary, unequal pay, special

       damages, loss of employment, loss of benefits, and loss of other compensation which such




                                              40
         Case 1:19-cv-05150-JMF Document 1 Filed 05/31/19 Page 41 of 42



        employment entails, and PLAINTIFF has also suffered future pecuniary losses, emotional

        pain, suffering, inconvenience, loss of enjoyment of life, and other non-pecuniary losses.

351.    COLLECTIVE DEFENDANTS’ conduct has been malicious, willful, outrageous, and

        conducted with full knowledge of the law.

352.    PLAINTIFF is entitled to the maximum damages allowable under this law, including

        attorney’s fees and costs.

                   PUNITIVE DAMAGES ARE APPROPRIATE HEREIN

353.    Collective DEFENDANTS’ conduct was willful, malicious, intentional and intended to

        humiliate and abuse PLAINTIFF due to her disabilities. As such Punitive damages are

        appropriate against DEFENDANTS, collectively and individually, for their actions as

        alleged above.

                                        JURY DEMAND

354.    PLAINTIFF requests a jury trial on all issues to be tried.

WHEREFORE, PLAINTIFF respectfully requests a judgment against Defendants:

   A.    Declaring that Defendants engaged in unlawful employment practices prohibited by the

         ADA, NYSHRL, and NYCHRL, in that Defendants discriminated against PLAINTIFF

         on the basis of her actual and/or perceived disability; retaliated against PLAINTIFF for

         engaging in protected activity and unlawfully terminated PLAINTIFF;

   B.    Awarding damages to PLAINTIFF for all lost wages and benefits resulting from

         Collective Defendants’ unlawful discrimination and conduct and to otherwise make her

         whole for any losses suffered because of such unlawful employment practices;

   C.    Awarding PLAINTIFF compensatory damages for mental and emotional injury, distress,

         pain, suffering, and injury to his reputation in an amount to be proven;

   D.    Awarding PLAINTIFF punitive damages;


                                                 41
        Case 1:19-cv-05150-JMF Document 1 Filed 05/31/19 Page 42 of 42



   E.   Awarding PLAINTIFF attorneys’ fees, costs, and expenses incurred in the prosecution

        of the action; and

   F.   Awarding PLAINTIFF such other and further relief as the Court may deem equitable,

        just, and proper to remedy Collective Defendants’ unlawful employment practices.

Dated: New York, New York
       May 31, 2019
                                                        PHILLIPS & ASSOCIATES,
                                                        ATTORNEYS AT LAW, PLLC

                                                                     /S/
                                                 By:    ____________________________
                                                        Gregory Calliste, Jr.
                                                        Siobhan Klassen
                                                        Attorneys for Plaintiff
                                                        45 Broadway, Suite 620
                                                        New York, New York 10006
                                                        (212) 248-7431
                                                        gcalliste@tpglaws.com
                                                        sklassen@tpglaws.com




                                            42
